Exhibit 10.1

 

TAILORED BRANDS, INC.

2016 LONG-TERM INCENTIVE PLAN

 

STOCK APPRECIATION RIGHTS AGREEMENT

 

Tailored Brands, Inc., a Texas corporation (the “Company”), hereby grants to the
employee of the Company named herein (the “Employee”) the following Stock
Appreciation Rights (the “SARs”) pursuant to the terms and conditions of the
Tailored Brands, Inc. 2016 Long-Term Incentive Plan (the “Plan”), and this Stock
Appreciation Rights Agreement (this “SARs Agreement”).

 

1. Name of Employee:

 

               [ · ]               

 

 

 

2. Grant Date:

 

      [ · ]      , 20[ · ] (the “Grant Date”)

 

 

 

3. Number of Shares of Stock Subject to SARs:

 

      [ · ]      

 

 

 

4. Base Price:

 

      $[· ] per share of Stock (the “Base Price”)

 

 

 

5. SARs Award:

 

Each SAR granted hereunder represents the right for the Employee to receive,
upon exercise of the SAR, from the Company, a payment, paid in shares of Stock,
having a value equal to the excess of the Fair Market Value, on the date of
exercise, of one share of Stock over the Base Price. The value of any fractional
share of Stock upon exercise of a SAR shall be paid to the Employee in cash.

 

 

 

6. Vesting:

 

Except as otherwise provided in this SARs Agreement, the SARs shall vest and
become exercisable in accordance with the following provisions:


(a)           The SARs shall vest and may be exercised in accordance with the
schedule contained in Exhibit A attached hereto and made a part of this SARs
Agreement.



(b)           To the extent not exercised, installments shall be cumulative and
may be exercised in whole or in part until the SARs expire and terminate as
provided in the applicable sections of this SARs Agreement.



(c)           In the event of the Employee’s Termination of Employment for any
reason, the SARs shall not continue to vest after such Termination of
Employment.

 

--------------------------------------------------------------------------------



 

7. Expiration and Termination of the SARs:

 

Except as otherwise provided in this SARs Agreement, the award of SARs shall
expire and terminate on the earlier of (a) the tenth anniversary of the Grant
Date (the “SARs General Expiration Date”); and (b) ninety (90) days after the
Employee’s Termination of Employment.

 

 

 

8. Retirement, Death or Disability

 

If the Employee’s employment with the Company or any Affiliate terminates by
reason of the Employee’s Retirement, death or Disability, the SARs shall expire
and terminate on the earlier of (a) the SARs General Expiration Date; and
(b) one year following the date of the Employee’s Termination of Employment due
to Retirement, death or Disability. The SARs may be exercised pursuant to the
provisions of this Section 8 of this SARs Agreement with respect to the number
of shares of Stock that the Employee would have been entitled to purchase had
the Employee exercised the SARs on the date of the Employee’s Termination of
Employment.

 

 

 

9. Change in Control:

 

In the event of a Change in Control, if, within a two-year period following such
Change in Control, the Employee’s employment is terminated by the Company other
than as a result of the occurrence of an event of Termination for Cause (as such
term is defined in the Change in Control Plan) or by the Employee after the
occurrence of an event of Termination for Good Reason (as such term is defined
in the Change in Control Plan), all SARs granted hereunder and continued to be
held by the Employee at the time of Termination of Employment shall become fully
exercisable upon the Employee’s Termination of Employment. The term “Change in
Control Plan” shall mean the Tailored Brands, Inc. Amended and Restated Senior
Executive Change in Control Severance Plan, adopted effective September 1, 2017.

 

 

 

10. Limits on
Exercisability:

 

The SARs shall not be exercisable until (a) the effective registration under the
Securities Act of 1933, as amended (the “Act”), of the shares of Stock to be
received pursuant to this SARs Agreement (unless in the opinion of counsel for
the Company such offering is exempt from registration under the Act); and
(b) compliance with all other applicable laws. If the Employee is an officer or
“affiliate” of the Company (as such term is defined under the Act), the Employee
consents to the placing on the certificate for any shares of Stock acquired upon
exercise of the SARs of an appropriate legend restricting resale or other
transfer of such shares of Stock, except in accordance with the Act and all
applicable rules thereunder.

 

2

--------------------------------------------------------------------------------



 

11. Shareholder Rights:

 

The Employee shall have none of the rights of a shareholder with respect to the
shares of Stock underlying the SARs until the Employee exercises the SARs and
becomes the recordholder of the shares of Stock underlying the SARs.

 

 

 

12. Effect of Plan:

 

The SARs are subject in all cases to the terms and conditions set forth in the
Plan, which are incorporated into and made a part of this SARs Agreement. In the
event of a conflict between the terms of the Plan and the terms of this SARs
Agreement, the terms of the Plan will govern. All capitalized terms that are
used in this SARs Agreement but are not defined in this SARs Agreement shall
have the meanings ascribed to such terms in the Plan.

 

 

 

13. Acknowledgment:

 

By receipt of this Award, the Employee acknowledges and agrees that the SARs are
subject to all of the terms and conditions of the Plan and this SARs Agreement.

 

 

 

14. Forfeiture for Cause:

 

Notwithstanding any other provision of this SARs Agreement, the SARs granted
hereunder shall be subject to the Forfeiture for Cause provisions contained in
Section 4.7 of the Plan.

 

 

 

15. Effect on Other Agreements:

 

The parties acknowledge and agree that the provisions of this SARs Agreement
shall supersede any and all other agreements and rights that the Employee has
under any agreements or arrangements between the Employee and the Company,
whether in writing or otherwise, with respect to the matters set forth herein.

 

3

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Applicable Vesting Schedule for the SARs

 

Date On and After Which
Portion of SARs May Be
Exercised

 

Additional Percentage
of SARs Vested and
Exercisable

 

Additional Number of Shares
With Respect to Which SARs
May Be Exercised

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------